Citation Nr: 1645322	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-15 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for bilateral hearing loss and tinnitus.

In November 2014, the RO granted service connection for tinnitus and assigned a 10 percent rating, representing a full grant of the benefit sought.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this issue is not before the Board.

In August 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge (VLJ) from the RO in Indianapolis, Indiana.  A transcript of that hearing is of record.  Additional evidence was received after the hearing, but the Veteran, whose substantive appeal was filed after February 2013, did not request initial agency of original jurisdiction review of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On November 1963 audiometric testing at the time of examination, acceptance, and enrollment into active duty service, auditory thresholds included 40 decibels at 500 Hertz in the right ear and 50 decibels at 4000 Hertz in the left ear, and defective hearing was noted.

2.  Bilateral hearing loss did not increase in severity during the Veteran's active duty service, and did not become manifest within a year of active duty service.


CONCLUSION OF LAW

Preexisting bilateral hearing loss noted at entry into active duty service was not aggravated by such service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

By letters dated in February 2011 and May 2012, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was advised of the evidentiary requirements for establishing service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and statements from the Veteran and his representative.  In addition, the Veteran was afforded a VA examination in June 2012.  This examination report has been associated with the claims file.  For the reasons indicated below, the Board finds that the June 2012 VA examination report sufficiently allows the Board to make a well-informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, during the August 2016 Board hearing, the undersigned VLJ explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

The Board will therefore proceed to the merits of the appeal.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran contends that he has bilateral hearing loss and that it is related to service.  Additionally, the Veteran and his representative have indicated that the Veteran's bilateral hearing loss worsened in service.  See August 2016 Board Hearing Transcript, pp. 5-6.  As discussed below, the Veteran has been diagnosed with bilateral hearing loss and has thus met the current disability requirement.  

When there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty.")  Thus, as the United States Court of Appeals for Veterans Claims has previously explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

In this case, the Veteran's STRs include an August 1963 enlistment examination report, which noted that the Veteran had defective hearing.  Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  In the audiometric tables below, ISO units are indicated in parentheses.

An audiological evaluation conducted as part of the Veteran's August 1963 enlistment examination report revealed pure tone thresholds, in decibels, as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
--
15(20)
LEFT
10 (25)
10 (15)
15 (25)
--
10 (15)

The examination report also contains a subsequent audiological evaluation that was conducted in November 1963, which revealed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
25 (40)
20 (30)
20 (30)
15 (25)
15 (20)
LEFT
20 (35)
15 (25)
15 (25)
20 (30)
45 (50)

The Board is mindful that the enlistment examination report contains two audiometric evaluations, and that the August 1963 results indicated no bilateral hearing loss disability for VA disability purposes.  See 38 C.F.R. § 3.385 (impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater).  The November 1963 results, however, which documented a bilateral hearing loss disability for VA disability purposes, was performed contemporaneously with the Veteran's entrance into active duty service in November 1963.  Consequently, the Board finds that a hearing loss disability was noted at service entrance in November 1963.  See McKinney v. McDonald, 28 Vet. App. 15, 22 (2016) (the presumption of soundness does not apply when audiometric readings indicate a hearing loss disability pursuant to 38 C.F.R. § 3.385).

Thus, the presumption of soundness does not apply because bilateral hearing loss was noted at entry into active duty service, and therefore, the only issue is whether the bilateral hearing loss was aggravated by such service.  See Horn, 25 Vet. App. at 234 ("There is a related but distinctly different statutory provision that pertains to cases in which a preexisting condition is noted on an entrance examination and the claimant contends that this condition was aggravated in service.  This provision is known as the 'presumption of aggravation.'")  A preexisting injury or disease will be considered to have been aggravated by active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner, 370 F.3d at 1096) ("[I]f a preexisting disorder is noted upon entry into service . . . the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.")

As to whether the Veteran's bilateral hearing loss was aggravated by his active duty service, the Veteran's August 1965 separation examination report contains an audiometric evaluation which showed improvement in all previously measured threshold frequencies.  Pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
--
30 (35)
LEFT
15 (30)
10 (20)
10 (20)
--
50 (55)

Also, in June 2012, the Veteran was afforded a VA examination (in which audiometric testing revealed that the Veteran had a bilateral hearing loss disability for VA disability purposes), where the VA examiner opined that the Veteran's hearing loss existed prior to his service.  The VA examiner further opined that the Veteran's pre-existing hearing loss was not aggravated beyond normal progression in military service.  He reasoned that the Veteran's enlistment and separation screenings both revealed hearing loss, and that there was no significant shift in thresholds.

As the June 2012 VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant information in the claims file, including the Veteran's lay statements, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While the examiner used the term "aggravated beyond normal progression," reading the opinion as a whole and in the context of the evidence of record, the examiner's conclusion was that the hearing loss had not increased in severity during service, as evidenced by the audiometric testing and other medical evidence.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no contrary medical opinion or evidence in the claims file indicating that the hearing loss increased in severity during service.

The only other evidence is the Veteran's testimony that he believed that his hearing loss had worsened during and as a result of service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While the Veteran is competent to describe a decrease in hearing during service, the question of whether there was an increase in the preexisting hearing loss disability is one that VA has determined can only be analyzed by specific audiometric testing.  See 38 C.F.R. § 3.385.  The Veteran's testimony in this regard thus does not warrant the conclusion that there was an increase in disability such that the presumption of aggravation is for application.

As the Veteran's hearing loss was noted when he was examined, accepted, and enrolled for active duty service, the presumption of soundness is not for application.  As the only basis for service connection in this situation would be due to aggravation of the preexisting hearing loss, and the weight of the evidence is against such aggravation, entitlement to service connection for bilateral hearing loss is not warranted.

In addition, the Board notes that there are circumstances in which certain listed chronic diseases are presumed service connected if they manifest within one year of separation from service, and that organic diseases of the nervous system such as hearing loss are among those listed diseases.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Significantly, however, the statute provides that presumptive service connection is warranted for a chronic disease "becoming manifest" to a degree of 10 percent or more within a year of separation from service.  38 U.S.C.A. § 1112(a)(1).  The above evidence reflects that the Veteran's bilateral hearing loss did not "become manifest" within a year of separation from service.  Rather, the bilateral hearing loss became manifest prior to service.  The laws and regulations relating to presumptive service connection are therefore not for application.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


